Exhibit 10(b)

EXECUTION COPY

REGISTRATION RIGHTS AGREEMENT

OF

ENERGY FUTURE HOLDINGS CORP.

(FORMERLY KNOWN AS TXU CORP.)

DATED AS OF OCTOBER 10, 2007

 

      CONFIDENTIAL       



--------------------------------------------------------------------------------

Table of Contents

 

 

          Page Section 1.    Definitions    2 Section 2.    Holders of
Registrable Securities    5 Section 3.    Demand Registrations    5 Section 4.
   Piggyback Registration    8 Section 5.    Restrictions on Public Sale by
Holders of Registrable Securities    10 Section 6.    Registration Procedures   
10 Section 7.    Registration Expenses    16 Section 8.    Indemnification    17
Section 9.    Rule 144    19 Section 10.    Underwritten Registrations    20
Section 11.    Alternative IPO Entities    20 Section 12.    Miscellaneous    20

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 10, 2007,
is by and among Texas Energy Future Holdings Limited Partnership, a Delaware
limited partnership (the “Partnership”), Energy Future Holdings Corp. (formerly
known as TXU Corp.), a Texas corporation (the “Corporation”), and each of the
parties listed on the signature pages hereto. Each of the Persons listed on the
signature pages hereto (other than the Corporation) and any other Person who may
become a party hereto pursuant to Section 12(c) are referred to individually as
a “Shareholder” and collectively as the “Shareholders”.

WHEREAS, the general partner of the Partnership and the Shareholders are parties
to that certain Amended and Restated Limited Partnership Agreement of the
Partnership, dated as of the date hereof, as the same may hereafter be amended
from time to time (the “Partnership Agreement”); and

WHEREAS, in connection with entering into the Partnership Agreement and the
closing of the transactions contemplated by the Agreement and Plan of Merger,
dated as of February 25, 2007, by and among the Corporation, the Partnership and
Texas Energy Future Merger Sub Corp., a Texas corporation and a wholly owned
subsidiary of the Partnership, the parties hereto desire to enter into this
Agreement to provide the Shareholders with certain registration and other rights
with respect to the Common Stock of the Corporation.

NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

Section 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings, and terms used herein but not otherwise defined
herein shall have the meanings assigned to them in the Partnership Agreement:

“Agreement” shall have the meaning set forth in the Preamble.

“Alternative IPO Entity” shall have the meaning set forth in Section 11 hereof.

“Common Stock” shall, subject to Section 11, mean all shares existing or
hereafter authorized of any class of common stock of the Corporation, which has
the right (subject always to the rights of any class or series of preferred
stock of the Corporation) to participate in the distribution of the assets and
earnings of the Corporation without limit as to per share amount, including any
shares of capital stock into which Common Stock may be converted (as a result of
recapitalization, share exchange or similar event) or are issued with respect to
Common Stock, including, without limitation, with respect to any stock split or
stock dividend, or a successor security.

“Corporation” shall have the meaning set forth in the Preamble.

“Demand Notice” shall have the meaning set forth in Section 3(a) hereof.



--------------------------------------------------------------------------------

“Demand Registration” shall have the meaning set forth in Section 3(a) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute thereto and the rules and regulations of the SEC
promulgated thereunder.

“Indemnified Party” shall have the meaning set forth in Section 8(c) hereof.

“Indemnifying Party” shall have the meaning set forth in Section 8(c) hereof.

“Initial Public Offering” means the initial firm commitment underwritten
offering (or series of related offerings) of Common Stock to the public pursuant
to an effective registration statement (or statements) under the Securities Act
after which there is an active trading market in such shares of Common Stock.

“Losses” shall have the meaning set forth in Section 8(a) hereof.

“Notice” shall have the meaning set forth in Section 3(a) hereof.

“Partnership” shall have the meaning set forth in the Preamble.

“Partnership Agreement” shall have the meaning set forth in the recitals.

“Permitted Transferee” shall have the meaning set forth in the Partnership
Agreement.

“Person” shall mean any natural person, corporation, limited partnership,
general partnership, limited liability company, joint stock company, joint
venture, association, company, estate, trust, bank trust company, land trust,
business trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

“Piggyback Notice” shall have the meaning set forth in Section 4(a) hereof.

“Piggyback Registration” shall have the meaning set forth in Section 4(a)
hereof.

“Proceeding” shall mean an action, claim, suit, arbitration or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.

 

3



--------------------------------------------------------------------------------

“Public Offering” shall mean the sale of Common Stock to the public pursuant to
an effective Registration Statement (other than Form S-4 or Form S-8 or any
similar or successor form) filed under the Securities Act or any comparable law
or regulatory scheme of any foreign jurisdiction.

“Registrable Securities” shall mean any shares of Common Stock currently
directly or indirectly held or hereafter acquired by the Shareholders, whether
pursuant to Sections 4.8 or 4.9 of the Partnership Agreement or by any other
means, and any other securities issued or issuable with respect to any such
shares by way of share split, share dividend, recapitalization, exchange or
similar event or otherwise. As to any particular Registrable Securities, once
issued such securities shall cease to be Registrable Securities when (i) they
are sold pursuant to an effective Registration Statement under the Securities
Act, (ii) they are sold pursuant to Rule 144 and actually sold, (iii) they are
eligible to be sold pursuant to Rule 144(k) under the Securities Act as such
Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC, (iv) they shall have ceased to be outstanding, or
(v) they have been sold in a private transaction in which the transferor’s
rights under this Agreement are not assigned to the transferee of the
securities. No Registrable Securities may be registered under more than one
Registration Statement at any one time.

“Registration Statement” shall mean any registration statement of the
Corporation under the Securities Act which covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

“Requisite Investor Shareholders” shall mean (1) KKR 2006 Fund L.P. and
affiliated investment funds, (2) TPG Partners V, L.P. and affiliated investment
funds and (3) the Goldman Funds (as defined in Schedule I of the Partnership
Agreement) and affiliated investment funds, and any other Shareholders who are
or become Requisite Limited Partners (as defined in the Partnership Agreement)
and hold Registrable Securities. For purposes of this Agreement, Texas Energy
Future Co-Invest, L.P. shall not be deemed to be an affiliated investment fund
of any Requisite Investor Shareholder.

“Rule 144” shall mean Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

“SEC” shall mean the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.

“Shareholders” shall have the meaning set forth in the Preamble.

“Shelf Underwritten Offering” shall have the meaning set forth in Section 4(c)
hereof.

 

4



--------------------------------------------------------------------------------

“Take-Down Notice” shall have the meaning set forth in Section 4(c) hereof.

“underwritten registration” or “underwritten offering” shall mean a registration
in which securities of the Corporation are sold to an underwriter for reoffering
to the public.

Section 2. Holders of Registrable Securities. A Person is deemed, and shall only
be deemed, to be a holder of Registrable Securities if such Person directly or
indirectly owns Registrable Securities or has a right to acquire such
Registrable Securities and such Person is a Shareholder. For the avoidance of
doubt, for purposes of this Section 2, a Shareholder that is also a Partner of
the Partnership shall be deemed to have a right to acquire its proportionate
share of any Registrable Securities then held by the Partnership.

Section 3. Demand Registrations.

(a) Requests for Registration. Subject to the following paragraphs of this
Section 3(a), (i) the Requisite Investor Shareholders, acting unanimously, shall
have the right, by delivering or causing to be delivered a written notice to the
Corporation, to require the Corporation to register, pursuant to the terms of
this Agreement, under and in accordance with the provisions of the Securities
Act, the sale of a number of shares of Common Stock specified by the Requisite
Investor Shareholders to be so issued and sold in the Initial Public Offering
and (ii) following the Initial Public Offering, each of the Requisite Investor
Shareholders individually shall have the right, by delivering, directly or
indirectly, a written notice to the Corporation, to require the Corporation to
register pursuant to the terms of this Agreement, under and in accordance with
the provisions of the Securities Act, the number of Registrable Securities
requested to be so registered pursuant to the terms of this Agreement (any such
written notice pursuant to clause (i) or (ii), a “Demand Notice” and any such
registration, a “Demand Registration”); provided, however, that, in each case, a
Demand Notice may only be made if the Registrable Securities requested to be
registered by such Requisite Investor Shareholder, which Registrable Securities
may include any Registrable Securities held by a Shareholder that has agreed
with such Requisite Investor Shareholder to include its Registrable Securities
in the Demand Notice served by the Requisite Investor Shareholder, is reasonably
expected to result in aggregate gross cash proceeds in excess of $250,000,000
(without regard to any underwriting discount or commission); provided, further
that, unless the Requisite Investor Shareholders shall otherwise consent, the
Corporation shall not be obligated to file a registration statement relating to
any registration request under this Section 3(a) within a period of 180 days
after the effective date of any other registration statement relating to any
registration request under this Section 3(a) (except if the underwriters shall
require a longer period, but in any event no more than 270 days). Following
receipt of a Demand Notice for a Demand Registration in accordance with this
Section 3(a), the Corporation shall use its reasonable best efforts to file a
Registration Statement as promptly as practicable and shall use its reasonable
best efforts to cause such Registration Statement to be declared effective under
the Securities Act as promptly as practicable after the filing thereof.

No Demand Registration shall be deemed to have occurred for purposes of this
Section 3 if the Registration Statement relating thereto (i) does not become
effective, (ii) is not maintained effective for the period required pursuant to
this Section 3, or (iii) the offering of the Registrable Securities pursuant to
such Registration Statement is subject to a stop order,

 

5



--------------------------------------------------------------------------------

injunction, or similar order or requirement of the SEC during such period, in
which case, such requesting holder of Registrable Securities shall be entitled
to an additional Demand Registration in lieu thereof.

Within 10 days after receipt by the Corporation of a Demand Notice in accordance
with this Section 3(a), the Corporation shall give written notice (the “Notice”)
of such Demand Notice to all other Shareholders directly or indirectly holding
Registrable Securities and shall, subject to the provisions of Section 3(b)
hereof, offer to such Shareholders the opportunity to include in such
registration all Registrable Securities with respect to which the Corporation
received written requests for inclusion therein within 15 days after such Notice
is given by the Corporation to such holders.

Notwithstanding anything to the contrary in this Agreement, unless otherwise
consented to by the Requisite Investor Shareholders, in connection with a Demand
Notice for an Initial Public Offering, the Corporation shall only be required to
deliver any Notice or Piggyback Notice and include Registrable Securities of
such other holders in such registration as provided in clause (i) of the second
paragraph of Section 4(a).

All requests made pursuant to this Section 3 will specify the number of
Registrable Securities to be registered and/or, in the case of an Initial Public
Offering, the number of shares of Common Stock to be issued, and the intended
methods of disposition thereof.

The Corporation shall be required to maintain the effectiveness of the
Registration Statement with respect to any Demand Registration for a period of
at least 180 days (two years for a shelf registration statement) after the
effective date thereof or such shorter period during which all Registrable
Securities included in such Registration Statement have actually been sold;
provided, however, that such period shall be extended for a period of time equal
to the period the holder of Registrable Securities refrains from selling any
securities included in such Registration Statement at the request of the
Corporation or an underwriter of the Corporation pursuant to the provisions of
this Agreement.

(b) Priority on Demand Registration. If any of the Registrable Securities
registered pursuant to a Demand Registration are to be sold in a firm commitment
underwritten offering, and the managing underwriter or underwriters advise the
holders of such securities in writing that in its view the total number or
dollar amount of Registrable Securities proposed to be sold in such offering is
such as to adversely affect the success of such offering (including, without
limitation, securities proposed to be included by other holders of securities
entitled to include securities in such Registration Statement pursuant to
incidental or piggyback registration rights), then there shall be included in
such firm commitment underwritten offering the number or dollar amount of
Registrable Securities that in the opinion of such managing underwriter can be
sold without adversely affecting such offering, and such number of Registrable
Securities shall be allocated as follows, unless the underwriter requires a
different allocation as between the Company and the selling holders:

(i) first, pro rata among the direct or indirect holders of Registrable
Securities on the basis of the relative number of shares of Registrable
Securities requested to be included in such Registration Statement by each such
holder; and

 

6



--------------------------------------------------------------------------------

(ii) second, the securities to be sold by the Corporation for its own account
for which inclusion in such Demand Registration, as the case may be, was
requested by the Corporation.

For purposes of any underwriter cutback, all Registrable Securities held by any
Shareholder shall also include any Registrable Securities held by the partners,
retired partners, shareholders or affiliates of such holder, or the estates and
family members of any such holder or such partners and retired partners, any
trusts for the benefit of any of the foregoing persons and, at the election of
such holder or such partners, retired partners, trust or affiliates, any
charitable organization, in each case to which any of the foregoing shall have
been distributed, transferred or contributed Common Stock prior to the execution
of the underwriting agreement in connection with such underwritten offering;
provided that such distribution, transfer or contribution occurred not more than
90 days prior to such execution, and such holder and other persons shall be
deemed to be a single selling holder, and any pro rata reduction (unless the
managing underwriter requires a different allocation as between the Company and
the selling holders) with respect to such selling holder shall be based upon the
aggregate amount of Common Stock owned by all entities and individuals included
in such selling holder, as defined in this sentence. No securities excluded from
the underwriting by reason of the underwriter’s marketing limitation shall be
included in such registration.

(c) Postponement of Demand Registration. The Corporation shall be entitled to
postpone (but not more than once in any 12-month period), for a reasonable
period of time not in excess of 60 days, the filing of a Registration Statement
if the Corporation delivers to the holders requesting registration a certificate
signed by the chief executive officer or chief financial officer of the
Corporation certifying that, in the good faith judgment of the board of
directors of the Corporation, such registration and offering would reasonably be
expected to materially adversely affect or materially interfere with any bona
fide material financing of the Corporation or any material transaction under
consideration by the Corporation or would require disclosure of information that
has not been disclosed to the public, the premature disclosure of which would
materially adversely affect the Corporation. Such certificate shall contain a
statement of the reasons for such postponement and an approximation of the
anticipated delay. The holders receiving such certificate shall keep the
information contained in such certificate confidential subject to the same terms
set forth in Section 6(p). If the Corporation shall so postpone the filing of a
Registration Statement, the Requisite Investor Shareholder requesting such
registration shall have the right to withdraw the request for registration by
giving written notice to the Corporation within 20 days of the anticipated
termination date of the postponement period, as provided in the certificate
delivered to the holders.

(d) Cancellation of a Demand Registration. Unless the Requisite Investor
Shareholders determine otherwise, holders of a majority of the Registrable
Securities which are to be registered in a particular offering pursuant to this
Section 3 shall have the right to notify the Corporation that they have
determined that the registration statement be abandoned or withdrawn, in which
event the Corporation shall abandon or withdraw such registration statement.

 

7



--------------------------------------------------------------------------------

(e) Number of Demand Notices. In connection with the provisions of this
Section 3, each Requisite Investor Shareholder shall have an unlimited number of
Demand Notices which they are permitted to deliver (or cause to be delivered) to
the Corporation hereunder.

(f) Registration Statement Form. If any registration requested pursuant to this
Section 3 which is proposed by the Corporation to be effected by the filing of a
Registration Statement on Form S-3 (or any successor or similar short-form
registration statement) shall be in connection with an underwritten Public
Offering, and if the managing underwriter shall advise the Corporation in
writing that, in its opinion, the use of another form of Registration Statement
is of material importance to the success of such proposed offering or is
otherwise required by applicable law, then such registration shall be effected
on such other form.

Section 4. Piggyback Registration.

(a) Right to Piggyback. Except with respect to a Demand Registration, the
procedures for which are addressed in Section 3, if the Corporation proposes to
file a registration statement under the Securities Act with respect to an
offering of Common Stock whether or not for sale of its own account (other than
a registration statement (i) on Form S-4, Form S-8 or any successor forms
thereto or (ii) filed solely in connection with an exchange offer or any
employee benefit or dividend reinvestment plan), then, each such time after the
Initial Public Offering, the Corporation shall give prompt written notice of
such proposed filing at least twenty (20) days before the anticipated filing
date (the “Piggyback Notice”) to all of the holders of Registrable Securities.
The Piggyback Notice shall offer such holders the opportunity to include (or
cause to be included) in such registration statement the number of Registrable
Securities as each such holder may request (a “Piggyback Registration”). Subject
to Section 4(b) hereof, the Corporation shall include in each such Piggyback
Registration all Registrable Securities with respect to which the Corporation
has received written requests for inclusion therein within fifteen (15) days
after notice has been given to the applicable holder. The eligible holders of
Registrable Securities shall be permitted to withdraw all or part of the
Registrable Securities from a Piggyback Registration at any time at least two
business days prior to the effective date of such Piggyback Registration. The
Corporation shall not be required to maintain the effectiveness of the
Registration Statement for a Piggyback Registration beyond the earlier to occur
of (i) 180 days (two years for a shelf registration statement) after the
effective date thereof and (ii) consummation of the distribution by the holders
of the Registrable Securities included in such Registration Statement.

Notwithstanding anything to the contrary in this Agreement, (i) in connection
with an Initial Public Offering in which the Requisite Investor Shareholders are
selling (or causing to be sold) shares of Common Stock beneficially owned by
them or any of the Persons described in the last paragraph of Section 3(b) in
any such Initial Public Offering on a secondary basis (whether pursuant to a
Demand Notice or otherwise), the Corporation shall be required to deliver a
Piggyback Notice to the other Shareholders and in such event all Shareholders
that are direct or indirect holders of Registrable Securities shall have the
right to participate in such

 

8



--------------------------------------------------------------------------------

offering on a pro rata basis with the Requisite Investor Shareholders (it being
understood that in connection with any Initial Public Offering in which the
Requisite Investor Shareholders are not selling (or causing to be sold) shares
of Common Stock beneficially owned by them or any of the Persons described in
the last paragraph of Section 3(b) on a secondary basis, no such Piggyback
Notice need be sent and no Registrable Securities of other holders need be
included in the registration for the Initial Public Offering) and (ii) no member
of senior management of the Corporation or its Subsidiaries who has been
provided with piggyback rights shall be permitted to exercise such rights unless
the Requisite Investor Shareholders are selling Registrable Securities in such
transaction.

(b) Priority on Piggyback Registrations. The Corporation shall use reasonable
best efforts to cause the managing underwriter or underwriters of a proposed
underwritten offering to permit direct or indirect holders of Registrable
Securities who have submitted a Piggyback Notice in connection with such
offering to include in such offering all Registrable Securities included in each
holder’s Piggyback Notice on the same terms and conditions as any other shares
of capital stock, if any, of the Corporation included in the offering.
Notwithstanding the foregoing, if the managing underwriter or underwriters of
such underwritten offering have informed the Corporation in writing that it is
their good faith opinion that the total amount of securities that such holders,
the Corporation and any other Persons having rights to participate in such
registration, intend to include in such offering is such as to adversely affect
the success of such offering, then the amount of securities to be offered for
the account of holders of Registrable Securities (other than the Corporation)
shall be reduced to the extent necessary to reduce the total amount of
securities to be included in such offering to the amount recommended by such
managing underwriter or underwriters by reducing the securities requested to be
included by the holders of Registrable Securities requesting such registration
pro rata among such holders on the basis of the relative number of shares of
Registrable Securities requested to be included in such Registration Statement
by each such holder.

(c) Shelf-Take Downs. At any time that a shelf registration statement covering
Registrable Securities pursuant to Section 3 or Section 4 is effective, if any
holder or group of holders of Registrable Securities delivers a notice to the
Corporation (a “Take-Down Notice”) stating that it intends to effect an
underwritten offering of all or part of its Registrable Securities included by
it on the shelf registration statement (a “Shelf Underwritten Offering”) and
stating the number of Registrable Securities to be included in the Shelf
Underwritten Offering, then, subject to Section 4.5 of the Partnership
Agreement, the Corporation shall amend or supplement the shelf registration
statement as may be necessary in order to enable such Registrable Securities to
be distributed pursuant to the Shelf Underwritten Offering (taking into account
the inclusion of Registrable Securities by any other holders pursuant to this
Section 4(c)). In connection with any Shelf Underwritten Offering:

(i) such proposing holder(s) shall also deliver the Take-Down Notice to all
other holders of Registrable Securities included on such shelf registration
statement and permit each such holder to include its Registrable Securities
included on the shelf registration statement in the Shelf Underwritten Offering
if such holder notifies the proposing holders and the Corporation within five
business days after delivery of the Take-Down Notice to such holder; and

 

9



--------------------------------------------------------------------------------

(ii) in the event that the underwriter determines that marketing factors
(including an adverse effect on the per share offering price) require a
limitation on the number of shares which would otherwise be included in such
take down, the underwriter may limit the number of shares which would otherwise
be included in such take-down offering in the same manner as described in
Section 3(b) with respect to a limitation of shares to be included in a
registration.

Section 5. Restrictions on Public Sale by Holders of Registrable Securities.
Each Shareholder agrees, in connection with the Initial Public Offering, and
each holder of Registrable Securities agrees, in connection with any other
underwritten Public Offering pursuant to a Registration Statement filed pursuant
to Section 3 or Section 4 hereof (whether or not such holder elected to include
Registrable Securities in such Registration Statement), if requested (pursuant
to a written notice) by the managing underwriter or underwriters in an
underwritten offering, not to effect any public sale or distribution of any of
the Corporation’s securities (except as part of such underwritten offering),
including a sale pursuant to Rule 144 or any swap or other economic arrangement
that transfers to another any of the economic consequences of owning the Common
Stock, or to give any Demand Notice during the period commencing on the date of
the request (which shall be no earlier than 14 days prior to the expected
“pricing” of such offering) and continuing for not more than 180 days (with
respect to the Initial Public Offering) or 90 days after the date of the
Prospectus (or Prospectus supplement if the offering is made pursuant to a shelf
registration), pursuant to which such Public Offering shall be made, plus an
extension period, which shall be no longer than 17 days, as may be proposed by
the managing underwriter to address NASD regulations regarding the publishing of
research, or such lesser period as is required by the managing underwriter. The
Coordination Committee shall be responsible for negotiating all “lock-up”
agreements with the underwriters and, in addition to the foregoing provisions of
this Section 5, the Shareholders and holders of Registrable Securities agree to
execute and deliver the form so negotiated. The Corporation agrees not to
terminate or waive the restrictions under any such lock-up arrangements in
respect of any Shareholder unless the Corporation agrees to pro rata
terminations or waivers under such lock-up arrangements for all other
Shareholders party thereto.

If any registration pursuant to Section 3 of this Agreement shall be in
connection with any underwritten Public Offering, the Corporation will not
effect any public sale or distribution of any common equity (or securities
convertible into or exchangeable or exercisable for common equity) (other than a
registration statement (i) on Form S-4, Form S-8 or any successor forms thereto
or (ii) filed solely in connection with an exchange offer or any employee
benefit or dividend reinvestment plan) for its own account, within 90 days (or
such shorter periods as the managing underwriters may agree to with the
Coordination Committee) after the effective date of such registration.

Section 6. Registration Procedures. If and whenever the Corporation is required
to effect the registration of any Registrable Securities under the Securities
Act as provided in Section 3 and Section 4 hereof, the Corporation shall effect
such registration to permit the sale of such Registrable Securities in
accordance with the intended method or methods of disposition thereof, and
pursuant thereto the Corporation shall cooperate in the sale of the securities
and shall, as expeditiously as possible:

(a) prepare and file with the SEC a Registration Statement or Registration
Statements on such form as shall be available for the sale of the Registrable
Securities by the holders thereof or by the Corporation in accordance with the
intended method or methods of distribution thereof, and use its reasonable best
efforts to cause such Registration Statement to become effective and to remain
effective as provided herein (including by means of a shelf registration
statement pursuant to Rule 415 under the Securities Act providing for an
offering to be made on a continuous basis if so requested and if the Corporation
is then eligible to use Form S-3 or other applicable Form); provided, however,
that before filing a Registration Statement or Prospectus or any amendments or
supplements thereto (including documents that would be incorporated or deemed to
be incorporated therein by reference), the Corporation shall furnish or
otherwise make available to the holders of the Registrable Securities covered by
such Registration Statement, their counsel and the managing underwriters, if
any, copies of all such documents proposed to be filed, which documents will be
subject to the reasonable review and comment of such counsel, and such other
documents reasonably requested by such counsel, including any comment letter
from the SEC, and, if requested by such counsel, provide such counsel reasonable
opportunity to participate in the preparation of such Registration Statement and
each Prospectus included therein and such other opportunities to conduct a
reasonable investigation within the meaning of the Securities Act, including
reasonable access to the Corporation’s books and records, officers, accountants
and other advisors. Unless the Requisite Investor Shareholders otherwise
consent, the Corporation shall not file any such Registration Statement or
Prospectus or any amendments or supplements thereto (including such documents
that, upon filing, would be incorporated or deemed to be incorporated by
reference therein) with respect to a Demand Registration to which the holders of
a majority of the Registrable Securities covered by such Registration Statement,
their counsel, or the managing underwriters, if any, shall reasonably object, in
writing, on a timely basis, unless, in the opinion of the Corporation, such
filing is necessary to comply with applicable law;

 

10



--------------------------------------------------------------------------------

(b) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement continuously effective during the period provided herein and comply in
all material respects with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement; and
cause the related Prospectus to be supplemented by any Prospectus supplement as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of the securities covered by such Registration
Statement, and as so supplemented to be filed pursuant to Rule 424 (or any
similar provisions then in force) under the Securities Act;

(c) notify each selling holder of Registrable Securities, its counsel and the
managing underwriters, if any, promptly, and (if requested by any such Person)
confirm such notice in writing, (i) when a Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or related Prospectus or for additional information, (iii) of the issuance by
the SEC of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iv) if at any
time the Corporation has reason to believe that the representations and
warranties of the Corporation contained in any agreement (including any

 

11



--------------------------------------------------------------------------------

underwriting agreement) contemplated by Section 6(o) below cease to be true and
correct, (v) of the receipt by the Corporation of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose, and (vi) if the Corporation has
knowledge of the happening of any event that makes any statement made in such
Registration Statement or related Prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in such Registration Statement,
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, not misleading, and that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading (which notice shall
notify the selling holders only of the occurrence of such an event and shall
provide no additional information regarding such event to the extent such
information would constitute material non-public information);

(d) use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction at the earliest date
reasonably practicable;

(e) if requested by the managing underwriters, if any, or the holders of a
majority of the then outstanding Registrable Securities being sold in connection
with an underwritten offering, promptly include in a Prospectus supplement or
post-effective amendment such information as the managing underwriters, if any,
and such holders may reasonably request in order to permit the intended method
of distribution of such securities and make all required filings of such
Prospectus supplement or such post-effective amendment as soon as practicable
after the Corporation has received such request; provided, however, that the
Corporation shall not be required to take any actions under this Section 6(e)
that are not, in the opinion of counsel for the Corporation, in compliance with
applicable law;

(f) furnish or make available to each selling holder of Registrable Securities,
its counsel and each managing underwriter, if any, without charge, at least one
conformed copy of the Registration Statement, the Prospectus and Prospectus
supplements, if applicable, and each post-effective amendment thereto, including
financial statements (but excluding schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits, unless
requested in writing by such holder, counsel or underwriter);

(g) deliver to each selling holder of Registrable Securities, its counsel, and
the underwriters, if any, without charge, as many copies of the Prospectus or
Prospectuses (including each form of Prospectus) and each amendment or
supplement thereto as such Persons may reasonably request from time to time in
connection with the distribution of the Registrable Securities; and the
Corporation, subject to the last paragraph of this Section 6, hereby consents to
the use of such Prospectus and each amendment or supplement thereto by each of
the selling holders of Registrable Securities and the underwriters, if any, in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any such amendment or supplement thereto;

 

12



--------------------------------------------------------------------------------

(h) prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the selling holders of
Registrable Securities, the underwriters, if any, and their respective counsel
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of such jurisdictions within the United
States as any seller or underwriter reasonably requests in writing and to keep
each such registration or qualification (or exemption therefrom) effective
during the period such Registration Statement is required to be kept effective
and to take any other action that may be necessary or advisable to enable such
holders of Registrable Securities to consummate the disposition of such
Registrable Securities in such jurisdiction; provided, however, that the
Corporation will not be required to (i) qualify generally to do business in any
jurisdiction where it is not then so qualified or (ii) take any action that
would subject it to general service of process in any such jurisdiction where it
is not then so subject;

(i) cooperate with the selling holders of Registrable Securities and the
managing underwriters, if any, to facilitate the timely preparation and delivery
of certificates (not bearing any legends) representing Registrable Securities to
be sold after receiving written representations from each holder of such
Registrable Securities that the Registrable Securities represented by the
certificates so delivered by such holder will be transferred in accordance with
the Registration Statement, and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters, if any,
or holders may request at least two (2) business days prior to any sale of
Registrable Securities in a firm commitment public offering, but in any other
such sale, within ten (10) business days prior to having to issue the
securities;

(j) use its reasonable best efforts to cause the Registrable Securities covered
by the Registration Statement to be registered with or approved by such other
governmental agencies or authorities within the United States, except as may be
required solely as a consequence of the nature of such selling holder’s
business, in which case the Corporation will cooperate in all reasonable
respects with the filing of such Registration Statement and the granting of such
approvals, as may be necessary to enable the seller or sellers thereof or the
underwriters, if any, to consummate the disposition of such Registrable
Securities;

(k) upon the occurrence of, and its knowledge of, any event contemplated by
Section 6(c)(vi) above, prepare a supplement or post-effective amendment to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities being sold thereunder, such Prospectus will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading;

(l) prior to the effective date of the Registration Statement relating to the
Registrable Securities, provide a CUSIP number for the Registrable Securities;

 

13



--------------------------------------------------------------------------------

(m) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement;

(n) use its reasonable best efforts to cause all shares (i) to be offered by the
Corporation in connection with the Initial Public Offering to be authorized to
be listed on a national securities exchange and (ii) of Registrable Securities
covered by such Registration Statement to be listed on a national securities
exchange if shares of the particular class of Registrable Securities are at that
time listed on such exchange, as the case may be, prior to the effectiveness of
such Registration Statement (or, if such registration is the Initial Public
Offering, use its reasonable best efforts to cause such Registrable Securities
to be so listed within ten (10) business days following the effectiveness of
such Registration Statement);

(o) enter into such agreements (including an underwriting agreement in form,
scope and substance as is customary in underwritten offerings) and take all such
other actions reasonably requested by the holders of a majority of the
Registrable Securities being sold in connection therewith (including those
reasonably requested by the managing underwriters, if any) to expedite or
facilitate the disposition of such Registrable Securities, and in such
connection, whether or not an underwriting agreement is entered into and whether
or not the registration is an underwritten registration, (i) make such
representations and warranties to the holders of such Registrable Securities and
the underwriters, if any, with respect to the business of the Corporation and
its subsidiaries, and the Registration Statement, Prospectus and documents, if
any, incorporated or deemed to be incorporated by reference therein, in each
case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings, and, if true, confirm the same if and
when requested, (ii) use its reasonable best efforts to furnish to the selling
holders of such Registrable Securities opinions of counsel to the Corporation
and updates thereof (which counsel and opinions (in form, scope and substance)
shall be reasonably satisfactory to the managing underwriters, if any, and
counsels to the selling holders of the Registrable Securities), addressed to
each selling holder of Registrable Securities and each of the underwriters, if
any, covering the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
such counsel and underwriters, (iii) use its reasonable best efforts to obtain
“cold comfort” letters and updates thereof from the independent certified public
accountants of the Corporation (and, if necessary, any other independent
certified public accountants of any subsidiary of the Corporation or of any
business acquired by the Corporation for which financial statements and
financial data are, or are required to be, included in the Registration
Statement) who have certified the financial statements included in such
Registration Statement, addressed to each selling holder of Registrable
Securities (unless such accountants shall be prohibited from so addressing such
letters by applicable standards of the accounting profession) and each of the
underwriters, if any, such letters to be in customary form and covering matters
of the type customarily covered in “cold comfort” letters in connection with
underwritten offerings, (iv) if an underwriting agreement is entered into, the
same shall contain indemnification provisions and procedures substantially to
the effect set forth in Section 8 hereof with respect to all parties to be
indemnified pursuant to said Section except as otherwise agreed by the Requisite
Investor Shareholders if one or more of the Requisite Investors Shareholders are
selling holders thereunder, and otherwise by the holders of a majority of the
Registrable Securities being sold thereunder and (v) deliver such documents and
certificates as may be reasonably requested by

 

14



--------------------------------------------------------------------------------

the holders of a majority of the Registrable Securities being sold pursuant to
such Registration Statement, their counsel and the managing underwriters, if
any, to evidence the continued validity of the representations and warranties
made pursuant to Section 6(o)(i) above and to evidence compliance with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Corporation. The above shall be done at each closing under
such underwriting or similar agreement, or as and to the extent required
thereunder;

(p) make available for inspection by a representative of the selling holders of
Registrable Securities, any underwriter participating in any such disposition of
Registrable Securities, if any, and any attorneys or accountants retained by
such selling holders or underwriter, at the offices where normally kept, during
reasonable business hours, all financial and other records, pertinent corporate
documents and properties of the Corporation and its subsidiaries, and cause the
officers, directors and employees of the Corporation and its subsidiaries to
supply all information in each case reasonably requested by any such
representative, underwriter, attorney or accountant in connection with such
Registration Statement; provided, however, that any information that is not
generally publicly available at the time of delivery of such information shall
be kept confidential by such Persons unless (i) disclosure of such information
is required by court or administrative order, (ii) disclosure of such
information, in the opinion of counsel to such Person, is required by law or
applicable legal process, or (iii) such information becomes generally available
to the public other than as a result of a non-permitted disclosure or failure to
safeguard by such Person. In the case of a proposed disclosure pursuant to
(i) or (ii) above, such Person shall be required to give the Corporation written
notice of the proposed disclosure prior to such disclosure (to the extent
permitted by law) and, if requested by the Corporation, assist the Corporation
in seeking to prevent or limit the proposed disclosure. Without limiting the
foregoing, no such information shall be used by such Person as the basis for any
market transactions in securities of the Corporation or its subsidiaries in
violation of law;

(q) cause its officers to use their reasonable best efforts to support the
marketing of the Registrable Securities covered by the Registration Statement
(including, without limitation, participation in “road shows”) taking into
account the Corporation’s business needs; and

(r) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
NASD.

The Corporation may require each holder of Registrable Securities as to which
any registration is being effected to furnish to the Corporation in writing such
information required in connection with such registration regarding such seller
and the distribution of such Registrable Securities as the Corporation may, from
time to time, reasonably request in writing and the Corporation may exclude from
such registration the Registrable Securities of any holder who unreasonably
fails to furnish such information within a reasonable time after receiving such
request.

Each holder of Registrable Securities agrees if such holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
notice from the

 

15



--------------------------------------------------------------------------------

Corporation of the happening of any event of the kind described in
Section 6(c)(ii), 6(c)(iii), 6(c)(iv) or 6(c)(v) hereof, such holder will
forthwith discontinue disposition of such Registrable Securities covered by such
Registration Statement or Prospectus until such holder’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 6(k) hereof,
or until it is advised in writing by the Corporation that the use of the
applicable Prospectus may be resumed, and has received copies of any additional
or supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that the time periods under
Section 3 with respect to the length of time that the effectiveness of a
Registration Statement must be maintained shall automatically be extended by the
amount of time the holder is required to discontinue disposition of such
securities.

Section 7. Registration Expenses. All reasonable fees and expenses incident to
the performance of or compliance with this Agreement by the Corporation
(including, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the National Association of Securities Dealers, Inc. and (B) of
compliance with securities or Blue Sky laws, including, without limitation, any
fees and disbursements of counsel for the underwriters in connection with Blue
Sky qualifications of the Registrable Securities pursuant to Section 6(h)),
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Company and of printing Prospectuses if the printing of
Prospectuses is requested by the managing underwriters, if any, or by the
holders of a majority of the Registrable Securities included in any Registration
Statement), (iii) messenger, telephone and delivery expenses of the Corporation,
(iv) fees and disbursements of counsel for the Corporation, (v) expenses of the
Corporation incurred in connection with any road show, (vi) fees and
disbursements of all independent certified public accountants referred to in
Section 6(o)(iii) hereof (including, without limitation, the expenses of any
“cold comfort” letters required by this Agreement) and any other persons,
including special experts retained by the Corporation, and (vii) fees and
disbursements of one counsel for the holders of Registrable Securities whose
shares are included in a Registration Statement, which counsel shall be selected
by the Requisite Investor Shareholders (provided Requisite Investor Shareholders
are selling holders, and otherwise, by the holders of a majority of the
Registrable Securities being sold in connection therewith), shall be borne by
the Corporation whether or not any Registration Statement is filed or becomes
effective. In addition, the Corporation shall pay its internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit, the fees and expenses incurred in connection with the listing of the
securities to be registered on any securities exchange on which similar
securities issued by the Corporation are then listed and rating agency fees and
the fees and expenses of any Person, including special experts, retained by the
Corporation.

The Corporation shall not be required to pay (i) fees and disbursements of any
counsel retained by any holder of Registrable Securities or by any underwriter
(except as set forth in clauses 7(i)(B) and 7(vii)), (ii) any underwriter’s fees
(including discounts, commissions or fees of underwriters, selling brokers,
dealer managers or similar securities industry professionals) relating to the
distribution of the Registrable Securities (other than with respect to
Registrable Securities sold by the Corporation), or (iii) any other expenses of
the holders of Registrable Securities not specifically required to be paid by
the Corporation pursuant to the first paragraph of this Section 7.

 

16



--------------------------------------------------------------------------------

Section 8. Indemnification.

(a) Indemnification by the Corporation. The Corporation shall, without
limitation as to time, indemnify and hold harmless, to the fullest extent
permitted by law, each holder of Registrable Securities whose Registrable
Securities are covered by a Registration Statement or Prospectus, the officers,
directors, partners, members, managers, shareholders, accountants, attorneys,
agents and employees of each of them, each Person who controls each such holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees of each such
controlling person, each underwriter, if any, and each Person who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) such underwriter, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, costs of preparation
and reasonable attorneys’ fees and any legal or other fees or expenses incurred
by such party in connection with any investigation or Proceeding), expenses,
judgments, fines, penalties, charges and amounts paid in settlement
(collectively, “Losses”), as incurred, arising out of or based upon any untrue
statement (or alleged untrue statement) of a material fact contained in any
Prospectus, offering circular, or other document (including any related
Registration Statement, notification, or the like) incident to any such
registration, qualification, or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Corporation of the Securities Act, the Exchange Act, any state securities law,
or any rule or regulation thereunder applicable to the Corporation and (without
limitation of the preceding portions of this Section 8(a)) will reimburse each
such holder, each of its officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees and each Person who
controls each such holder and the officers, directors, partners, members,
managers, shareholders, accountants, attorneys, agents and employees of each
such controlling person, each such underwriter, and each person who controls any
such underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating and defending or settling any such claim, Loss,
damage, liability, or action, provided that the Corporation will not be liable
in any such case to the extent that any such claim, Loss, damage, liability, or
expense arises out of or is based on any untrue statement or omission by such
holder or underwriter, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
Registration Statement, Prospectus, offering circular, or other document in
reliance upon and in conformity with written information furnished to the
Corporation by such holder for use therein. It is agreed that the indemnity
agreement contained in this Section 8(a) shall not apply to amounts paid in
settlement of any such Loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Corporation (which consent
shall not be unreasonably withheld).

(b) Indemnification by Holder of Registrable Securities. The Corporation may
require, as a condition to including any Registrable Securities in any
registration statement filed in accordance with this Agreement, that the
Corporation shall have received an undertaking reasonably satisfactory to it
from the prospective seller of such Registrable Securities to indemnify, to the
fullest extent permitted by law, severally and not jointly with any other
holders of Registrable Securities, the Corporation, its directors and officers
and each Person who controls the Corporation (within the meaning of Section 15
of the

 

17



--------------------------------------------------------------------------------

Securities Act and Section 20 of the Exchange Act) and all other prospective
sellers, from and against all Losses arising out of or based on any untrue
statement of a material fact contained in any such Registration Statement,
Prospectus, offering circular, or other document, or any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and to (without limitation of the preceding
portions of this Section 8(b)) reimburse the Corporation, its directors and
officers and each Person who controls the Corporation (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) and all
other prospective sellers for any legal or any other expenses reasonably
incurred in connection with investigating or defending any such claim, Loss,
damage, liability, or action, in each case to the extent, but only to the
extent, that such untrue statement or omission is made in such Registration
Statement, Prospectus, offering circular, or other document in reliance upon and
in conformity with written information furnished to the Corporation by such
holder for inclusion in such Registration Statement, Prospectus, offering
circular or other document; provided, however, that the obligations of such
holder under such undertaking shall not apply to amounts paid in settlement of
any such claims, Losses, damages, or liabilities (or actions in respect thereof)
if such settlement is effected without the consent of such holder (which consent
shall not be unreasonably withheld); and provided, further, that the liability
of such holder of Registrable Securities shall be limited to the net proceeds
received by such selling holder from the sale of Registrable Securities covered
by such Registration Statement.

(c) Conduct of Indemnification Proceedings. If any Person shall be entitled to
indemnity hereunder or under the undertaking contemplated by Section 8(b) (an
“Indemnified Party”), such Indemnified Party shall give prompt notice to the
party from which such indemnity is sought (the “Indemnifying Party”) of any
claim or of the commencement of any Proceeding with respect to which such
Indemnified Party seeks indemnification or contribution pursuant hereto;
provided, however, that the delay or failure to so notify the Indemnifying Party
shall not relieve the Indemnifying Party from any obligation or liability except
to the extent that the Indemnifying Party has been materially prejudiced by such
delay or failure. The Indemnifying Party shall have the right, exercisable by
giving written notice to an Indemnified Party promptly after the receipt of
written notice from such Indemnified Party of such claim or Proceeding, to,
unless in the Indemnified Party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim, assume, at the Indemnifying Party’s expense, the defense of any such
claim or Proceeding, with counsel reasonably satisfactory to such Indemnified
Party; provided, however, that an Indemnified Party shall have the right to
employ separate counsel in any such claim or Proceeding and to participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless: (i) the Indemnifying Party agrees to
pay such fees and expenses; or (ii) the Indemnifying Party fails promptly to
assume, or in the event of a conflict of interest cannot assume, the defense of
such claim or Proceeding or fails to employ counsel reasonably satisfactory to
such Indemnified Party, in which case the Indemnified Party shall have the right
to employ separate counsel and to assume the defense of such claim or proceeding
at the Indemnifying Party’s expense; provided, further, however, that the
Indemnifying Party shall not, in connection with any one such claim or
Proceeding or separate but substantially similar or related claims or
Proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the Indemnified Parties, or for fees and expenses that are not
reasonable. Whether or not such

 

18



--------------------------------------------------------------------------------

defense is assumed by the Indemnifying Party, such Indemnifying Party will not
be subject to any liability for any settlement made without its consent (but
such consent will not be unreasonably withheld). The Indemnifying Party shall
not consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release, in form and substance reasonably
satisfactory to the Indemnified Party, from all liability in respect of such
claim or litigation for which such Indemnified Party would be entitled to
indemnification hereunder.

(d) Contribution. If the indemnification provided for in this Section 8 is
unavailable to an Indemnified Party in respect of any Losses (other than in
accordance with its terms), then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and such Indemnified Party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party, on the one hand, and Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made (or omitted) by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 8(d), an Indemnifying Party that
is a selling holder of Registrable Securities (other than the Corporation) shall
not be required to contribute any amount in excess of the amount that such
Indemnifying Party has otherwise been, or would otherwise be, required to pay
pursuant to Section 8(b) by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

Section 9. Rule 144.

(a) After an Initial Public Offering, the Corporation shall (i) use reasonable
best efforts to file the reports required to be filed by it under the Securities
Act and the Exchange Act in a timely manner, (ii) take such further action as
any holder of Registrable Securities may reasonably request, and (iii) furnish
to each holder of Registrable Securities forthwith upon written request, (x) a
written statement by the Corporation as to its compliance

 

19



--------------------------------------------------------------------------------

with the reporting requirements of Rule 144, the Securities Act and the Exchange
Act, (y) a copy of the most recent annual or quarterly report of the
Corporation, and (z) such other reports and documents so filed by the
Corporation as such holder may reasonably request in availing itself of Rule
144, all to the extent required from time to time to enable such holder to sell
Registrable Securities without registration under the Securities Act within the
limitations of the exemption provided by Rule 144. Upon the request of any
holder of Registrable Securities, the Corporation shall deliver to such holder a
written statement as to whether it has complied with such requirements.

(b) The foregoing provisions of this Section 9 are not intended to modify or
otherwise affect any restrictions on transfers of securities contained in the
Partnership Agreement.

Section 10. Underwritten Registrations. If any Demand Registration is an
underwritten offering, the Coordination Committee shall have the right to select
the investment banker or investment bankers and managers to administer the
offering, subject to approval by the Corporation, not to be unreasonably
withheld. The Corporation shall have the right to select the investment banker
or investment bankers and managers to administer any Piggyback Registration.

No Person may participate in any underwritten registration hereunder unless such
Person (i) agrees to sell the Registrable Securities it desires to have covered
by a Registration Statement on the basis provided in any underwriting
arrangements in customary form and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, provided that such Person shall not be required to make any
representations or warranties other than those related to title and ownership of
such Person’s shares and as to the accuracy and completeness of statements made
in a Registration Statement, Prospectus, offering circular, or other document in
reliance upon and in conformity with written information furnished to the
Corporation or the managing underwriter by such Person for use therein.

Section 11. Alternative IPO Entities. In the event that the Corporation elects
to effect an underwritten public offering of equity securities of any parent
entity (including the Partnership) or subsidiary of the Corporation (such
entity, the “Alternative IPO Entity”) rather than the equity securities of the
Corporation whether as a result of a reorganization of the Partnership, the
Corporation or otherwise, the Partnership and the Corporation shall cause the
Alternative IPO Entity to enter into an agreement with the Shareholders that
provides the Shareholders with registration rights with respect to the equity
securities of the Alternative IPO Entity that are substantially the same as, and
in any event no less favorable in the aggregate to, the registration rights
provided to the Shareholders in this Agreement.

Section 12. Miscellaneous.

(a) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this section, may not be amended, restated modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given without the written consent of the Requisite Investor
Shareholders; provided, however, that (x) any

 

20



--------------------------------------------------------------------------------

amendment, modification, supplement, restatement or waiver or consent to
departures from the provisions of this Agreement that by its express terms has a
disproportionate material adverse effect on the rights, obligations, powers or
interests of any Shareholder hereunder, in its capacity as a Shareholder,
without similarly affecting the rights hereunder of Shareholders of the same
class, in their capacities as Shareholders, shall not be effective as to such
Shareholder without such Shareholder’s prior written consent and (y) any
amendment, restatement, modification, supplement, waiver or consent to
departures from the provisions of this Agreement that would be adverse to a
right specifically granted to a specific Shareholder herein (but not to other
Shareholders) shall require the agreement of that Shareholder; provided,
further, that any amendment, restatement, modification, supplement or waiver or
consent to departures from (i) the piggyback or similar registration rights
provisions or related cutback provisions contained in the third paragraph of
Section 3(a), Section 3(b), Section 4(a), Section 4(b) or Section 4(c)(ii) that
would be adverse to the rights of a Shareholder shall require the consent of
such Shareholder, (ii) Section 12(c) and Section 12(l), including, in each case,
to any definitions used in such sections, shall require the consent of holders
holding a majority of the Registrable Securities covered hereby (excluding for
such calculation, any Registrable Securities held by the Requisite Investor
Shareholders) and (iii) the last sentence of the first paragraph of Section 5,
this Section 12(a) or Section 12(k) (including in each case any definitions used
therein) shall, in addition to the approval of all of the Requisite Investor
Shareholders, require the consent of Shareholders (other than the Requisite
Investor Shareholders) holding two thirds of the outstanding Registrable
Securities not held by the Requisite Investor Shareholders and their Affiliates
(and in the case of clause (iii), shall require any consent provided for in
clause (x) of the first proviso to this Section 12(a)). Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of holders of Registrable
Securities whose securities are being sold pursuant to a Registration Statement
and that does not directly or indirectly affect the rights of other holders of
Registrable Securities may be given by those holders of the Registrable
Securities being sold by such holders pursuant to such Registration Statement
that would be required to approve such matter under this Section 12(a) as if
such holders were the only Shareholders remaining. The Corporation shall send to
each Shareholder a copy of any amendment, restatement, modification or
supplement, or material consent or waiver, to this Agreement.

(b) Notices. All notices required to be given hereunder shall be in writing and
shall be deemed to be duly given if personally delivered, telecopied and
confirmed, or mailed by certified mail, return receipt requested, or overnight
delivery service with proof of receipt maintained, at the following address (or
any other address that any such party may designate by written notice to the
other parties):

If to the Corporation, to the address of its principal executive offices. If to
any Shareholder, at such Shareholder’s address as set forth on the records of
the Corporation or the Partnership. Any such notice shall, if delivered
personally, be deemed received upon delivery; shall, if delivered by telecopy,
be deemed received on the first business day following confirmation; shall, if
delivered by overnight delivery service, be deemed received the first business
day after being sent; and shall, if delivered by mail, be deemed received upon
the earlier of actual receipt thereof or five business days after the date of
deposit in the United States mail.

 

21



--------------------------------------------------------------------------------

(c) Successors and Assigns; Investor Status. This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties, including the Corporation and subsequent holders of Registrable
Securities acquired, directly or indirectly, from the Shareholders; provided,
however, that such successor or assign shall not be entitled to such rights
unless the successor or assign shall have executed and delivered to the
Corporation an Addendum Agreement substantially in the form of Exhibit A hereto
(which shall also be executed by the Corporation) promptly following the
acquisition of such Registrable Securities, in which event such successor or
assign shall be deemed a Shareholder for purposes of this Agreement. Except as
provided in Section 8 with respect to an Indemnified Party, nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any Person
other than the parties hereto and their respective successors and permitted
assigns any legal or equitable right, remedy or claim under, in or in respect of
this Agreement or any provision herein contained.

(d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

(e) Headings. The section and paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

(f) Governing Law. The provisions of this Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware.

(g) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(h) Entire Agreement. This Agreement and the Partnership Agreement are intended
by the parties as a final expression of their agreement, and are intended to be
a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein and therein, with respect to the
registration rights granted by the Corporation with respect to Registrable
Securities. This Agreement, together with the Partnership Agreement, supersedes
all prior agreements and understandings between the parties with respect to such
subject matter.

(i) Securities Held by the Corporation or its Subsidiaries. Whenever the consent
or approval of holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Corporation or its
subsidiaries shall not be counted in determining whether such consent or
approval was given by the holders of such required percentage.

 

22



--------------------------------------------------------------------------------

(j) Specific Performance. The parties hereto recognize and agree that money
damages may be insufficient to compensate the holders of any Registrable
Securities for breaches by the Corporation of the terms hereof and,
consequently, that the equitable remedy of specific performance of the terms
hereof will be available in the event of any such breach.

(k) Actions by the Partnership. If the Partnership is the holder of Registrable
Securities in which the other Shareholders have an indirect pecuniary interest,
the Partnership agrees to take, or cause to be taken, such actions as are
necessary to effectuate the rights of the Shareholders with respect to such
Registrable Securities hereunder, including timely (i) making requests and
elections at the requests of the limited partners of the Partnership in respect
of the Registrable Securities held directly or indirectly by the Partnership,
(ii) providing all notices to the limited partners of the Partnership in respect
of the Registrable Securities held directly or indirectly by the Partnership
that are provided to the Partnership in respect of such Registrable Securities
in order to enable such limited partners to effectuate the rights provided for
herein to holders of Registrable Securities as if such limited partners were the
direct holders of the Registrable Securities and (iii) passing on all rights,
including with respect to indemnification, and obligations of the holders of
Registrable Securities provided for herein with respect to Registrable
Securities to its limited partners (including allocating to the limited partners
any cutbacks as provided for herein to the holders of Registrable Securities),
in each case, solely to the extent such limited partners of the Partnership
would have such rights if they were the direct holders of such Registrable
Securities. In the event the Partnership is causing such Registrable Securities
to be sold on behalf of one or more than one limited partner and the amount of
such Registrable Securities to be sold is the subject of any required cutback as
provided herein, the cutback shall be calculated pro rata based on the amount of
the Registrable Securities allocable to each such limited partner of the
Partnership so selling or causing to be sold Registrable Securities (as if such
limited partner was selling such securities directly as provided hereunder). The
Partnership shall have no liability to any Shareholder for any act or omission
taken under this Section 12(k) in good faith.

(l) Term. This Agreement shall terminate with respect to a Shareholder on the
date on which such Shareholder ceases to hold Registrable Securities; provided,
that, such Shareholder’s rights and obligations pursuant to Section 8, as well
as the Corporation’s obligations to pay expenses pursuant to Section 7, shall
survive with respect to any registration statement in which any Registrable
Securities of such Shareholders were included and, for the avoidance of doubt,
any underwriter lock-up that a Shareholder has executed prior to a Shareholder’s
termination in accordance with this clause shall remain in effect in accordance
with its terms.

(m) Consent to Jurisdiction. The parties hereto hereby irrevocably submit to the
non-exclusive jurisdiction of the courts of the State of Delaware and the
federal courts of the United States of America located in Delaware, and
appropriate appellate courts therefrom, over any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby, and
each party hereby irrevocably agrees that all claims in respect of such dispute
or proceeding may be heard and determined in such courts. The parties hereby

 

23



--------------------------------------------------------------------------------

irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
dispute arising out of or relating to this Agreement or any of the transactions
contemplated hereby brought in such court or any defense of inconvenient forum
for the maintenance of such dispute. Each of the parties hereto agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law. This consent to
jurisdiction is being given solely for purposes of this Agreement and is not
intended to, and shall not, confer consent to jurisdiction with respect to any
other dispute in which a party to this Agreement may become involved.

Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action, or proceeding of the nature specified in
the paragraph above by the mailing of a copy thereof in the manner specified by
the provisions of subsection (b) of this Section 12.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first above written.

 

TEXAS ENERGY FUTURE HOLDINGS LIMITED PARTNERSHIP By: Texas Energy Future Capital
Holdings LLC, its general partner By:  

/s/ Jonathan D. Smidt

Name:   Jonathan D. Smidt Title:   Vice-President and Treasurer

 

ENERGY FUTURE HOLDINGS CORP. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first above written.

 

TEXAS ENERGY FUTURE HOLDINGS LIMITED PARTNERSHIP By: Texas Energy Future Capital
Holdings LLC, its general partner By:  

 

Name:   Title:  

 

ENERGY FUTURE HOLDINGS CORP. By:  

/s/ Jeffrey Liaw

Name:   Jeffrey Liaw Title:   Authorized Signatory



--------------------------------------------------------------------------------

TEXAS ENERGY FUTURE CO-INVEST, LP By: Texas Energy Future Co-Invest GP, LLC By:
 

/s/ Jonathan D. Smidt

Name:   Jonathan D. Smidt Title:   Vice-President and Treasurer



--------------------------------------------------------------------------------

KKR 2006 FUND L.P.

By:

  KKR Associates 2006 L.P., its general partner

By:

  KKR 2006 GP LLC, its general partner

By:

 

/s/ Marc S. Lipschultz

Name:

  Marc S. Lipschultz

Title:

  Member

KKR PEI INVESTMENTS, L.P.

By:

  KKR PEI Associates, L.P., its general partner

By:

  KKR PEI GP Limited, its general partner

By:

 

/s/ William Janetschek

Name:

  William Janetschek

Title:

  Director



--------------------------------------------------------------------------------

KKR PARTNERS III, L.P.

By:

  KKR III GP LLC, its general partner

By:

 

/s/ William Janetschek

Name:

  William Janetschek

Title:

 



--------------------------------------------------------------------------------

TPG PARTNERS V, L.P.

By:

  TPG GenPar V, L.P., its general partner

By:

  TPG Advisors V, Inc., its general partner

By:

 

/s/ Clive Bode

Name:

  Clive Bode

Title:

  Vice President

TPG Partners IV, L.P.

By:

  TPG GenPar IV, L.P., its general partner

By:

  TPG Advisors IV, Inc., its general partner

By:

 

/s/ Clive Bode

Name:

  Clive Bode

Title:

  Vice President

TPG FOF V-A, L.P.

By:

  TPG GenPar V, L.P., its general partner

By:

  TPG Advisors V, Inc., its general partner

By:

 

/s/ Clive Bode

Name:

  Clive Bode

Title:

  Vice President

TPG FOF V-B, L.P.

By:

  TPG GenPar V, L.P., its general partner

By:

  TPG Advisors V, Inc., its general partner

By:

 

/s/ Clive Bode

Name:

  Clive Bode

Title:

  Vice President



--------------------------------------------------------------------------------

GS CAPITAL PARTNERS VI PARALLEL, L.P.

By:

  GS Advisors VI, L.L.C., its General Partner

By:

 

/s/ Kenneth A. Pontarelli

Name:

  Kenneth A. Pontarelli

Title:

  President GS CAPITAL PARTNERS VI FUND, L.P.

By:

  GSCP VI Advisors, L.L.C. its General Partner

By:

 

/s/ Kenneth A. Pontarelli

Name:

  Kenneth A. Pontarelli

Title:

  President GS GLOBAL INFRASTRUCTURE PARTNERS I, L.P.

By:

  GS Infrastructure Advisors 2006, L.L.C., its General Partner

By:

 

 

Name:

 

Title:

  GS INSTITUTIONAL INFRASTRUCTURE PARTNERS I, L.P.

By:

  GS Infrastructure Advisors 2006, L.L.C. its General Partner

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

GS CAPITAL PARTNERS VI PARALLEL, L.P. By:   GS Advisors VI, L.L.C., its General
Partner By:  

 

Name:   Title:   GS CAPITAL PARTNERS VI FUND, L.P. By:   GSCP VI Advisors,
L.L.C. its General Partner By:  

 

Name:   Title:   GS GLOBAL INFRASTRUCTURE PARTNERS I, L.P. By:   GS
Infrastructure Advisors 2006, L.L.C., its General Partner By:  

/s/ Benjamin Hellweg

Name:   Benjamin Hellweg Title:   Vice President GS INSTITUTIONAL INFRASTRUCTURE
PARTNERS I, L.P. By:   GS Infrastructure Advisors 2006, L.L.C. its General
Partner By:  

/s/ Benjamin Hellweg

Name:   Benjamin Hellweg Title:   Vice President



--------------------------------------------------------------------------------

GSCP VI OFFSHORE TXU HOLDINGS, L.P. By:   GS Capital Partners VI Offshore, L.P.,
its General Partner By:   GS Advisors VI, L.L.C., the General Partner of GS
Capital Partners VI Offshore, L.P. By:  

/s/ Kenneth A. Pontarelli

Name:   Kenneth A. Pontarelli Title:   President GSCP VI GERMANY TXU HOLDINGS,
L.P. By:   GSCP VI Germany TXU Holdings, Ltd, its General Partner By:  

/s/ Kenneth A. Pontarelli

Name:   Kenneth A. Pontarelli Title:   President GS INFRASTRUCTURE OFFSHORE TXU
HOLDINGS, L.P. By:   GS International Infrastructure Partners I, L.P., its
General Partner By:   GS Infrastructure Advisors 2006, L.L.C. the General
Partner of GS International Infrastructure Partners I, L.P. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

GSCP VI OFFSHORE TXU HOLDINGS, L.P. By:   GS Capital Partners VI Offshore, L.P.,
its General Partner By:   GS Advisors VI, L.L.C., the General Partner of GS
Capital Partners VI Offshore, L.P. By:  

 

Name:   Title:   GSCP VI GERMANY TXU HOLDINGS, L.P. By:   GSCP VI Germany TXU
Holdings, Ltd, its General Partner By:  

 

Name:   Title:   GS INFRASTRUCTURE OFFSHORE TXU HOLDINGS, L.P. By:   GS
Internationl Infrastructure Partners I, L.P., its General Partner By:   GS
Infrastructure Advisors 2006, L.L.C. the General Partner of GS International
Infrastructure Partners I, L.P. By:  

/s/ Benjamin Hellweg

Name:   Benjamin Hellweg Title:   Vice President



--------------------------------------------------------------------------------

CITIGROUP ALTERNATIVE INVESTMENTS LLC By:  

/s/ David L. Friedman

Name:   David L. Friedman Title:   Authorized Signatory



--------------------------------------------------------------------------------

MORGAN STANLEY & CO. INCORPORATED By:  

/s/ Thomas E. Doster IV

Name:   Thomas E. Doster IV Title:   Managing Director



--------------------------------------------------------------------------------

LEHMAN BROTHERS CO-INVESTMENT PARTNERS L.P. By:   Lehman Brothers Co-Investment
Associates L.P., its general partner By:   Lehman Brothers Co-Investment
Associates L.L.C., its general partner By:  

/s/ Ashvin Rao

Name:   Ashvin Rao Title:   Vice President LEHMAN BROTHERS CO-INVESTMENT CAPITAL
PARTNERS L.P. By:   LB I Group Inc., its general partner By:  

/s/ Ashvin Rao

Name:   Ashvin Rao Title:   Vice President LEHMAN BROTHERS CO-INVESTMENT GROUP
L.P. By:   LB I Group Inc., its general partner By:  

/s/ Ashvin Rao

Name:   Ashvin Rao Title:   Vice President LEHMAN BROTHERS PEP INVESTMENTS I,
L.P. (INCORPORATED) By:  

 

Name:   Scott Christiansen Title:   Authorized Signatory



--------------------------------------------------------------------------------

LEHMAN BROTHERS CO-INVESTMENT PARTNERS L.P. By:   Lehman Brothers Co-Investment
Associates L.P., its general partner By:   Lehman Brothers Co-Investment
Associates L.L.C., its general partner By:  

 

Name:   Ashvin Rao Title:   Vice President LEHMAN BROTHERS CO-INVESTMENT CAPITAL
PARTNERS L.P. By:   LB I Group Inc., its general partner By:  

 

Name:   Ashvin Rao Title:   Vice President LEHMAN BROTHERS CO-INVESTMENT GROUP
L.P. By:   LB I Group Inc., its general partner By:  

 

Name:   Ashvin Rao Title:   Vice President LEHMAN BROTHERS PEP INVESTMENTS I,
L.P. (INCORPORATED) By:  

/s/ Scott Christiansen

Name:   Scott Christiansen Title:   Authorized Signatory



--------------------------------------------------------------------------------

LEHMAN BROTHERS FUND OF FUNDS XVIII – CO-INVESTMENT HOLDINGS, LP By:   Lehman
Brothers Fund of Funds XVIII – Co-Investment Holding GP, LLC, its general
partner By:   Lehman Brothers Private Fund Advisors GP, LLC, its manager By:  

 

Name:   Scott Christiansen Title:   Vice President LEHMAN BROTHERS SECONDARY
OPPORTUNITIES POOLING, L.P. By:   Lehman Brothers Secondary Opportunities
Associates, LLC, its general partner By:  

/s/ Ashvin Rao

Name:   Ashvin Rao Title:   Vice President LEHMAN BROTHERS REAL ASSETS FUND,
L.P. By:   Lehman Brothers Private Fund Management, LP, its general partner By:
  Lehman Brothers Private Fund Management GP, LLC, its general partner By:  

 

Name:   Scott Christiansen Title:   Vice President LB I GROUP, INC. By:  

/s/ Ashvin Rao

Name:   Ashvin Rao Title:   Vice President



--------------------------------------------------------------------------------

LEHMAN BROTHERS FUND OF FUNDS XVIII – CO-INVESTMENT HOLDINGS, LP By:   Lehman
Brothers Fund of Funds XVIII – Co-Investment Holding GP, LLC, its general
partner By:   Lehman Brothers Private Fund Advisors GP, LLC, its manager By:  

/s/ Scott Christiansen

Name:   Scott Christiansen Title:   Vice President LEHMAN BROTHERS SECONDARY
OPPORTUNITIES POOLING, L.P. By:   Lehman Brothers Secondary Opportunities
Associates, LLC, its general partner By:  

 

Name:   Ashvin Rao Title:   Vice President LEHMAN BROTHERS REAL ASSETS FUND,
L.P. By:   Lehman Brothers Private Fund Management, LP, its general partner By:
  Lehman Brothers Private Fund Management GP, LLC, its general partner By:  

/s/ Scott Christiansen

Name:   Scott Christiansen Title:   Vice President LB I GROUP, INC. By:  

 

Name:   Ashvin Rao Title:   Vice President



--------------------------------------------------------------------------------

MASON CAPITAL SPV I, LP By:   Mason Management Inc., its general partner By:  

/s/ John C. Grizzetti

Name:   John C. Grizzetti Title:   Chief Financial Officer



--------------------------------------------------------------------------------

CUMBRIA L.P. By:   Crumbria GP LLC, its general partner By:   Manchester
Securities Corp., its managing member By:  

/s/ Elliot Greenberg

  Elliot Greenberg   Vice President



--------------------------------------------------------------------------------

ECOFIN CO-INVESTMENT, L.P. By:   Ecofin Co-Investment GP, LLC, its general
partner By:   Ecofin TXU LP, its sole member By:   Ecofin North American General
Partner Limited, its general partner By:  

/s/ John Murray

Name:   John Murray Title:   Director of Ecofin North American General Partner
Limited



--------------------------------------------------------------------------------

CANYON TXU, L.P. By:   Canyon TXU GP, LLC, as its general partner By:   Canyon
Capital Advisors LLC, as its managing member By:  

/s/ Joshua Friedman

Name:   Joshua Friedman Title:   Managing Partner



--------------------------------------------------------------------------------

CENTAURUS TEF LP By:   Centaurus TEF GP LLC, its general partner By:  

/s/ John Arnold

  John Arnold   President



--------------------------------------------------------------------------------

EXHIBIT A

ADDENDUM AGREEMENT

This Addendum Agreement is made this          day of                     ,
20    , by and between                                         
                     (the “New Shareholder”) and Energy Future Holdings Corp.
(the “Corporation”), pursuant to a Registration Rights Agreement dated as of
[                    ] (the “Agreement”), between and among the Corporation and
the Shareholders. Capitalized terms used herein but not otherwise defined herein
shall have the meanings ascribed to them in the Agreement.

WITNESSETH:

WHEREAS, the Corporation has agreed to provide registration rights with respect
to the Registrable Securities as set forth in the Agreement; and

WHEREAS, the New Shareholder has acquired Registrable Securities directly or
indirectly from a Shareholder; and

WHEREAS, the Corporation and the Shareholders have required in the Agreement
that all persons desiring registration rights must enter into an Addendum
Agreement binding the New Shareholder to the Agreement to the same extent as if
it were an original party thereto;

NOW, THEREFORE, in consideration of the mutual promises of the parties, the New
Shareholder acknowledges that it has received and read the Agreement and that
the New Shareholder shall be bound by, and shall have the benefit of, all of the
terms and conditions set out in the Agreement to the same extent as if it were
an original party to the Agreement and shall be deemed to be a Shareholder
thereunder.

 

 

New Shareholder

 

Address:

 

 



--------------------------------------------------------------------------------

AGREED TO on behalf of the Corporation pursuant to Section 12(c) of the
Agreement.

 

Energy Future Holdings Corp. By:  

 

 

Printed Name and Title